 



Exhibit 10.7

LIN TV CORP.

AMENDED AND RESTATED

2002 STOCK PLAN

 



--------------------------------------------------------------------------------



 



1. PURPOSE

LIN TV Corporation, a Delaware corporation (herein, together with its
successors, referred to as the “Company”), by means of this Amended and Restated
2002 Stock Plan (the “Plan”), desires to afford certain individuals and key
employees of the Company and any subsidiary corporation thereof now existing or
hereafter formed or acquired (such subsidiary corporations sometimes referred to
herein as “Related Entities”) who are responsible for the continued growth of
the Company an opportunity to acquire a proprietary interest in the Company, and
thus to create in such persons an increased interest in and a greater concern
for the welfare of the Company and any Related Entities.

The stock options described in Sections 6 and 9 (the “Options”), and the shares
of Common Stock (as hereinafter defined) acquired pursuant to the exercise of
such Options, shares of Common Stock awarded as described in Section 7 hereof
(“Stock Awards”), and Performance-Based Awards (as hereinafter defined) granted
as described in Section 8 hereof are a matter of separate inducement and are not
in lieu of any salary or other compensation for services. As used in the Plan,
the terms “parent corporation” and “subsidiary corporation” shall mean,
respectively, a corporation within the definition of such terms contained in
Sections 424(e) and 424(f), respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”).

2. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (“Board of Directors”) or by any other committee
appointed by the Board of Directors of the Company to administer this Plan (the
“Committee”); provided that the Board of Directors shall act as the Committee if
no such committee is appointed by the Board of Directors; further provided that,
the entire Board of Directors may act as the Committee if it chooses to do so.
The number of individuals that shall constitute the Committee shall be
determined from time to time by a majority of all the members of the Board of
Directors, and, unless that majority of the Board of Directors determines
otherwise, shall consist of not less than two (2) members who shall be (i)
“Non-Employee Directors” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and (ii) “outside directors” within the meaning of
Treasury Regulation Section 1.162-27(e)(3) under Section 162(m) of the Code.

A majority of the Committee shall constitute a quorum (or if the Committee
consists of only two members, then both members shall constitute a quorum), and
subject to the provisions of Section 5, the acts of a majority of the members
present at any meeting at which a quorum is present, or acts approved in writing
by all members of the Committee, shall be the acts of the Committee.

The members of the Committee shall serve at the pleasure of the Board of
Directors, which shall have the power, at any time and from time to time, to
remove members from or add members to the Committee. Removal from the Committee
may be with or without cause. Any individual serving as a member of the
Committee shall have the right to resign from membership in the Committee by
written notice to the Board of Directors. The Board of Directors, and not the
remaining members of the Committee, shall have the power and authority to fill
vacancies on the

 



--------------------------------------------------------------------------------



 



Committee, however caused. The Board of Directors shall promptly fill any
vacancy that causes the number of members of the Committee to be below two.

3. SHARES AVAILABLE

     a. Basic Limitation. Subject to the adjustments provided in Section 11
hereof, the maximum aggregate number of shares of Class A Common Stock, par
value $.01 per share (“Common Stock”), of the Company (“Shares”) in respect of
which Options or Stock Awards may be granted for all purposes under the Plan
shall be 6,300,000 Shares. Options granted under the Plan may be fulfilled in
accordance with the terms of the Plan with (i) authorized and unissued Shares,
(ii) issued Shares held in the Company’s treasury, or (iii) issued Shares
reacquired by the Company, in each situation as the Board of Directors or the
Committee may determine from time to time.

     b. Individual Limitation. Subject to the adjustments under Section 11 or
Section 13 hereof, a Participant shall not be granted an Option or Stock Award
under the Plan and such Option or Stock Award shall not vest with respect to
more than 350,000 Shares in any calendar year to the extent such Option or Stock
Award is intended to satisfy the requirements applicable to Performance-Based
Awards under Section 8 hereof. The limitation in this Section 3(b) shall not
apply to Options or Stock Awards that are not intended to satisfy the
requirements of “qualified performance-based compensation” under Section 162(m)
of the Code.

     c. Source of Shares. If, for any reason, any Shares as to which Options
have been granted cease to be subject to such Options (including as a result of
the expiration, termination, cancellation, or forfeiture of such Option) or any
Shares acquired pursuant to a Stock Award are returned to the Company (including
as a result of a forfeiture of such Shares pursuant to the terms of the Stock
Award), such Shares shall thereafter be available for the grant of Options or
Stock Awards under the Plan.

     d. Certain Acquisitions. In connection with the acquisition of any business
by the Company or any of its subsidiaries or Affiliates, any outstanding option
grants, stock awards or other similar rights pertaining to such business may be
assumed or replaced by Options or Stock Awards under the Plan upon such terms
and conditions as the Committee determines.

4. ELIGIBILITY AND BASES OF PARTICIPATION

     a. Key Employees. Grants of Incentive Stock Options (as hereinafter
defined), Non-Qualified Stock Options (as hereinafter defined) may be made under
the Plan to Key Employees, subject to and in accordance with Section 6 hereof.
Stock Awards may be made under the Plan to Key Employees, subject to and in
accordance with Section 7 hereof. Performance-Based Awards may be made under the
Plan to Key Employees, subject to and in accordance with Section 8 hereof. As
used herein, the term “Key Employee” shall mean any employee of the Company or
any Related Entity (including officers and directors of the Company or any
Related Entity who are also employees of the Company or any Related Entity) who
is regularly employed on a salaried basis, who is so employed on the date of
such grant, and whom the Committee identifies as having a direct and significant
effect on the performance of the Company or any Related Entity.

2



--------------------------------------------------------------------------------



 



     b. Eligible Non-Employees. Grants of Non-Qualified Stock Options may be
made under the Plan to Eligible Non-Employees, subject to and in accordance with
Section 9 hereof. Stock Awards may be made under the Plan to Eligible
Non-Employees, subject to and in accordance with Section 7 hereof. As used
herein, the term “Eligible Non-Employee” shall mean any person or entity of any
nature whatsoever, other than a Non-Employee Director of the Company. Such term
shall specifically include any individual, a firm, a company, a corporation, a
partnership, a trust, or other entity (collectively, a “Person”), that the
Committee designates as eligible for a grant of Options or Stock Awards pursuant
to this Plan because such Person performs bona fide consulting, advisory, or
other services for the Company or any Related Entity (other than services in
connection with the offer or sale of securities in a capital-raising
transaction) and whom the Board of Directors or the Committee determines has a
direct and significant effect on the financial development of the Company or any
Related Entity.

     c. No Right to Become a Participant. The adoption of this Plan shall not be
deemed to give any Person a right to be granted any Options or Stock Awards,
including Performance-Based Awards. The recommendation or selection of a Key
Employee or Eligible Non-Employee as a recipient of any Option or Stock Award
under the Plan shall not be deemed to entitle the Key Employee or Eligible
Non-Employee to such Option prior to the date it is granted or such Stock Award
prior to the date it is awarded. Each grant of an Option or Stock Award shall be
evidenced by an Option Agreement or Stock Award Agreement, as applicable,
executed by the Participant and the Company. The agreement shall include
expressly or by reference the terms and conditions set forth in the Plan, and
may include such other provisions not inconsistent with the provisions of the
Plan as the Committee shall deem advisable.

5. AUTHORITY AND INDEMNIFICATION OF COMMITTEE

     a. Authority. Subject to and not inconsistent with the express provisions
of the Plan, the Code, including Section 162(m) of the Code, and, if applicable,
Rule 16b-3, the Committee shall have plenary authority to:

          (i) Determine the Key Employees and Eligible Non-Employees to whom
Options and/or Stock Awards shall be granted, the time when such Options and/or
Stock Awards shall be granted, the number of Shares subject to such Options or
Stock Awards, the purchase price or exercise price of each Option or Stock
Award, the period(s) during which an Option shall be exercisable (whether in
whole or in part, including whether such Options shall become immediately
exercisable upon the consummation of a Change of Control), the period(s) during
which restrictions on any Stock Award (if any) shall lapse (including whether
restrictions shall immediately lapse upon the consummation of a Change of
Control), the terms of any Performance-Based Award (as described in Section 8
hereof), and all other terms and provisions thereof (which need not be
identical);

          (ii) Require, as a condition to the granting of any Option or Stock
Award, that the Person receiving such Option or Stock Award agree not to sell or
otherwise dispose of such Option, any Shares acquired pursuant to an Option or
Stock Award, or any other “derivative security” (as defined by Rule 16a-1(c)
under the Exchange Act) for a period of six months following the date of the
grant of such Option or Stock Award, or for such other period as the Committee
may determine;

3



--------------------------------------------------------------------------------



 



          (iii) Provide an arrangement through registered broker-dealers whereby
temporary financing may be made available to a Participant by the broker-dealer,
under the rules and regulations of the Board of Governors of the Federal
Reserve, for the purpose of assisting the Participant in the exercise of an
Option and/or the payment of any tax withholding obligations arising in
connection with the exercise of an Option, such authority to include the payment
by the Company of the commissions of the broker-dealer;

          (iv) Provide the establishment of procedures for a Participant to
exercise all or a portion of an Option by delivering that number of Shares
previously acquired by the Participant and held by the Participant for at least
six months prior to the exercise date, having an aggregate Fair Market Value
equal to the per Share exercise price of the Option multiplied by the number of
Shares subject to the portion of the Option being exercised and to deliver the
Shares surrendered by such Participant in payment of such exercise price;

          (v) Provide (in accordance with Section 14 hereof or otherwise) the
establishment of a procedure whereby a number of Shares or other securities may
be withheld from the total number of Shares or other securities to be issued
upon exercise of an Option (other than an Incentive Stock Option) or in
connection with the granting or vesting of a Stock Award to meet the minimum
required tax withholding obligations of a Participant with respect to federal
income tax, federal employment tax, and other taxes incurred by a Participant
upon such grant, vesting, or exercise or taxes required to be withheld by the
Company or a Related Entity in connection with such grant, vesting, or exercise;

          (vi) Prescribe, amend, modify and rescind rules and regulations
relating to the Plan; and

          (vii) Make all determinations permitted or deemed necessary,
appropriate or advisable for the administration of the Plan, interpret the terms
and conditions of the Plan, any Option Agreement, or any Stock Award Agreement,
perform all other acts, exercise all other powers, and establish any other
procedures determined by the Committee to be necessary, appropriate, or
advisable in administering the Plan or for the conduct of the Committee’s
business. Any act of the Committee, including interpretations of the provisions
of the Plan or any Option Agreement or Stock Award Agreement and determinations
under the Plan or any such agreement shall be final, conclusive and binding on
all parties.

     b. Delegation. The Committee may delegate to one or more of its members, or
to one or more agents, such administrative duties as it may deem advisable, and
the Committee or any Person to whom it has delegated duties as aforesaid may
employ one or more Persons to render advice with respect to any responsibility
the Committee or such Person may have under the Plan. The Committee may employ
attorneys, consultants, accountants, or other Persons and the Committee, the
Company, and its officers and directors shall be entitled to rely upon the
advice, opinions, or valuations of any such Persons.

     c. Indemnification. No member of the Committee and no employee of the
Company shall be liable for any act or failure to act hereunder, except in
circumstances involving his or her bad faith, gross negligence or willful
misconduct, or for any act or failure to act hereunder by any other member or
employee or by any agent to whom duties in connection with the

4



--------------------------------------------------------------------------------



 



administration of this Plan have been delegated. The Company shall indemnify
members of the Committee and any agent of the Committee who is an employee of
the Company, a Subsidiary or an Affiliate against any and all liabilities or
expenses to which they may be subjected by reason of any act or failure to act
with respect to their duties on behalf of the Plan, except in circumstances
involving such person’s bad faith, gross negligence or willful misconduct.

6. OPTIONS GRANTED TO KEY EMPLOYEES

Subject to the express provisions of this Plan, the Committee shall have the
authority to grant options intended to satisfy the requirements of Section 422
of the Code regarding incentive stock options (“Incentive Stock Options”), to
grant non-qualified stock options (options which are not intended to meet the
requirements applicable to incentive stock options under Section 422 of the
Code) (“Non-Qualified Stock Options”), and to grant both types of Options to Key
Employees. No Incentive Stock Option shall be granted pursuant to this Plan
after the earlier of ten years from the date of adoption of the Plan or ten
years from the date of approval of the Plan by the stockholders of the Company.
Incentive Stock Options shall be granted only to Key Employees. The terms and
conditions of the Options granted under this Section 6 shall be determined from
time to time by the Committee; provided, however, that the Options granted under
this Section 6 shall be subject to all terms and provisions of the Plan (other
than Section 7, 8 (except with respect to Options granted to “covered employees”
within the meaning of Section 162(m) of the Code), or 9 hereof), including the
following:

     a. Option Exercise Price. Subject to Section 4 hereof, the Committee shall
establish the Option exercise price at the time an Option is granted at such
amount as the Committee shall determine in its sole discretion; provided, that,
in the case of an Incentive Stock Option, such exercise price shall not be less
than the Fair Market Value per Share on the date the Option is granted; and
provided, further, that in the case of an Incentive Stock Option granted to a
person who, at the time such Incentive Stock Option is granted, owns shares of
stock of the Company or any Related Entity which possess more than 10% of the
total combined voting power of all classes of shares of stock of the Company or
of any Related Entity (“Substantial Shareholder”), the Incentive Stock Option
exercise price shall not be less than 110% of the Fair Market Value per Share on
the date the Incentive Stock Option is granted. The Option exercise price shall
be subject to adjustment in accordance with the provisions of Section 11 of the
Plan.

     b. Option Term. Each Option Agreement shall specify the period during which
the Option may be exercised and shall provide that the Option shall expire at
the end of such period. The Option Agreement shall provide that the exercise of
an Option shall not be permitted more than ten years after the date on which the
Option is granted, subject to earlier termination or cancellation as provided in
the Plan; provided that, in the case of an Incentive Stock Option granted to a
Substantial Shareholder, the exercise of an Incentive Stock Option shall not be
permitted more than five years after the date on which the Incentive Stock
Option is granted.

     c. Payment. The exercise price per Share with respect to each Option shall
be payable at the time of such exercise. Such price shall be payable in cash or
by any other means acceptable to the Committee, including delivery to the
Company of Shares previously acquired by the Participant or by the delivery or
withholding of Shares pursuant to a procedure created pursuant to Section
5(a)(iii), (iv) or (v) of the Plan. Shares delivered to or withheld by the

5



--------------------------------------------------------------------------------



 



Company in payment of the Option exercise price shall be valued at the Fair
Market Value of the Share on the day preceding the date of the exercise of the
Option.

     d. Exercisability of Stock Option. Unless otherwise determined by the
Committee at the time of grant and as provided in an Option Agreement, Options
granted hereunder shall become exercisable according to the vesting schedule set
forth below:



  •   one-fourth of the Shares subject to the Option shall become exercisable on
the first anniversary of the date of grant and shall remain exercisable until
the Option expires, terminates, or is cancelled; and     •   one-fourth of the
Shares subject to the Option shall become exercisable on the second anniversary
of the date of grant and shall remain exercisable until the Option expires,
terminates, or is cancelled; and     •   one-fourth of the Shares subject to the
Option shall become exercisable on the third anniversary of the date of grant
and shall remain exercisable until the Option expires, terminates, or is
cancelled; and     •   one-fourth of the Shares subject to the Option shall
become exercisable on the fourth anniversary of the date of grant and shall
remain exercisable until the Option expires, terminates, or is cancelled.

     e. Death. If a Key Employee’s employment with the Company or a Related
Entity terminates due to the death of such Key Employee, the estate of such Key
Employee, or a Person who acquired the right to exercise such Option by bequest
or inheritance or by reason of the death of the Key Employee, shall have the
right to exercise such Option, to the extent such Option was vested on the date
the Key Employee’s employment terminated, in accordance with the terms of the
Option Agreement at any time and from time to time before the earlier to occur
of the following (1) the expiration of 365 days after the date the Key
Employee’s employment with the Company or a Related Entity terminated by reason
of his death, or (2) the expiration date of such Option, unless a shorter period
is expressly provided in the Option Agreement evidencing such Option or is
established by the Committee pursuant to Section 10 (but in no event after the
expiration date of the Option).

     f. Disability. If any Key Employee’s employment with the Company or a
Related Entity terminates because of his Disability (as defined in Section 21
hereof), such Participant or his legal representative shall have the right to
exercise the Option, to the extent the Option was vested as of the date the Key
Employee’s employment terminated, in accordance with the terms of the Option
Agreement at any time and from time to time before the earlier to occur of the
following (1) the expiration of 365 days after the date the Key Employee’s
employment with the Company or a Related Entity terminated by reason of his
Disability, or (2) the expiration date of such Option, unless a shorter period
is expressly provided in such Option or established by the Committee pursuant to
Section 10.

     g. Termination for Cause. Unless a Key Employee’s Option expressly provides
otherwise, such Key Employee shall immediately forfeit all rights under his
Option, except as to

6



--------------------------------------------------------------------------------



 



the Shares previously acquired thereunder, if the employment of such Key
Employee with the Company or a Related Entity is terminated by the Company or
any Related Entity for Cause (as defined in Section 21 hereof). The
determination that Cause for termination exists shall be made by the Committee
(unless otherwise agreed to in the Option Agreement or in writing by the Company
and the Key Employee).

     h. Other Termination of Employment. If the employment of a Key Employee
with the Company or a Related Entity terminates for any reason other than those
specified in subsection (e), (f) or (g) above, such Key Employee shall have the
right to exercise his Option, to the extent the Option was vested as of the date
of termination of employment, in accordance with the terms of the Option
Agreement, before the first to occur of the following (1) the expiration of
60 days after the date of such termination of employment, or (2) the expiration
date of the Option, unless a longer or shorter period is expressly provided in
the Option Agreement or is established by the Committee (but in no event shall
such period continue after the expiration date of the Option); provided, that no
Incentive Stock Option shall be exercisable more than three months after such
termination.

     i. Maximum Exercise. To the extent the aggregate Fair Market Value
(determined as of the time the Option is granted) of Shares subject to a Key
Employee’s Incentive Stock Options that first become exercisable during a
calendar year (under all option plans of the Company and of any Parent
Corporation or Subsidiary Corporation ) exceeds $100,000, such Incentive Stock
Options shall be treated as Non-Qualified Stock Options. For purposes of the
preceding sentence, Incentive Stock Options shall be taken into account in the
order in which they are granted. To the extent an Option that is intended to be
treated as an Incentive Stock Option does not satisfy any requirement of
Section 422 of the Code such Option shall be treated as a Non-Qualified Stock
Option.

     j. Continuation of Employment. Each Incentive Stock Option shall require
the Key Employee to remain in the continuous employ of the Company or any
Related Entity from the date of grant of the Incentive Stock Option until no
more than three months prior to the date of exercise of the Incentive Stock
Option, subject to the maximum exercise periods described in subsections (e),
(f), (g), and (h), above. The Committee may, in its sole discretion, permit the
exercise of an Option that is intended to be an Incentive Stock Option more than
three months after the date the Participant ceases to be employed by the Company
or any Related Entity, provided that the Option shall be treated as a
Non-Qualified Stock Option if it is exercised more than three months after the
date the Key Employee’s employment with the Company or a Related Entity
terminates, except as provided in subsections (e) and (f), above.

7. STOCK AWARDS

     a. Generally. The Committee may, in its discretion, grant Stock Awards
(which may include mandatory payment of any bonus in stock) consisting of Shares
issued or transferred to Key Employees or Eligible Non-Employees with or without
other payments therefor. A Stock Award shall be construed as an offer by the
Company to the Participant to purchase the number of Shares subject to the Stock
Award at the purchase price, if any, established therefor.

7



--------------------------------------------------------------------------------



 



     b. Payment of the Purchase Price. If the Stock Award Agreement requires
payment for Shares acquired pursuant to the Stock Award, the purchase price of
any Shares subject to the Stock Award may be paid in any manner authorized by
the Committee, which may include any manner authorized under the Plan for the
payment of the exercise price of an Option.

     c. Additional Terms. Stock Awards shall be subject to such terms and
conditions as the Committee determines appropriate, including restrictions on
the sale or other disposition of such shares and the right of the Company to
reacquire such shares for no consideration upon termination of the Participant’s
employment or service within specified periods. The Committee may require the
Participant to deliver a duly signed stock power, endorsed in blank, relating to
the Common Stock covered by such an Award. The Committee may also require that
the stock certificates evidencing such shares be held in custody or bear
restrictive legends until the restrictions thereon shall have lapsed.

     d. Rights as a Shareholder. The Stock Award Agreement shall specify whether
the Participant shall have, with respect to Shares subject to the Stock Award,
all of the rights of a holder of Shares, including the right to receive
dividends and to vote the Shares.

8. PERFORMANCE-BASED AWARDS

     a. Stock Awards or Options. The Committee may, in its discretion, grant
Stock Awards or Options that are intended to meet the requirements applicable to
“qualified performance-based compensation” for purposes of the exemption from
the compensation deduction limitation described in Section 162(m) of the Code
(“Performance-Based Awards”). It is the intent of the Company that
Performance-Based Awards made to Persons who are “covered employees” within the
meaning of Section 162(m) of the Code shall constitute “qualified
performance-based compensation” satisfying the requirements of Section 162(m) of
the Code. Options granted to Participants who are “covered employees” within the
meaning of Section 162(m) of the Code shall be intended to be Performance-Based
Awards, except as otherwise provided by the Committee. Accordingly, the
provisions of the Plan shall be interpreted in a manner consistent with Section
162(m) of the Code with respect to Performance-Based Awards. If any other
provision of the Plan or a Performance-Based Award is intend to but does not
comply with, or is inconsistent with, the requirements of Section 162(m) of the
Code, such provision shall be construed or deemed amended to the extent
necessary to conform to and comply with such requirements. Nothing in this
Section 8 shall subject a Performance-Based Award to terms or conditions in
excess of the minimum requirements necessary for the Performance-Base Award to
comply with the requirements of Section 162(m) of the Code.

     b. As determined by the Committee in its sole discretion, either the
granting of, vesting of, or other lapsing of restrictions related to
Performance-Based Awards shall be based on achievement of hurdle rates and/or
growth rates in one or more business criteria that apply to the individual
Participant, one or more business units or the Company as a whole. The business
criteria shall be as follows, individually or in combination: (i) net earnings;
(ii) earnings per share; (iii) net sales growth; (iv) market share; (v) net
operating profit; (vi) expense targets; (vii) working capital targets;
(viii) operating margin; (ix) return on equity; (x) return on assets; (xi)
planning accuracy (as measured by comparing planned results to actual results);
(xii) market price per share; (xiii) total return to stockholders and
(xiv) broadcast cash flow (as defined

8



--------------------------------------------------------------------------------



 



below). Broadcast cash flow is defined as operating income plus corporate
expenses plus depreciation and amortization of intangible assets and
amortization of program rights plus other non-cash expenses or credits, minus
cash program payments. In addition, Performance-Based Awards may include
comparisons to the performance of other companies, such performance to be
measured by one or more of the foregoing business criteria. Such performance
goals may be adjusted to exclude any one or more of (i) extraordinary items,
(ii) gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, and (v) charges for restructuring and rationalization programs.

     c. The per Share exercise price of Performance-Based Awards that are
Options shall not be less than the Fair Market Value of a Share on the grant
date of such Option.

     d. With respect to Performance-Based Awards that are Stock Awards, the
Committee shall establish in writing (i) the performance goals applicable to a
given period, and such performance goals shall state, in terms of an objective
formula or standard, the method for computing the amount of compensation payable
to the Participant if such performance goals are obtained and (ii) the
individual employees or class of employees to which such performance goals apply
no later than ninety (90) days after the commencement of such period (but in no
event after twenty-five percent (25%) of such period has elapsed).

     e. No Performance-Based Awards shall be payable to or vest with respect to,
as the case may be, any Participant for a given period until the Committee
certifies in writing that the objective performance goals (and any other
material terms) applicable to such period have been satisfied.

     f. After establishment of a performance goal, the Committee shall not
revise such performance goal or increase the amount of compensation payable
thereunder (as determined in accordance with Section 162(m) of the Code) upon
the attainment of such performance goal. Notwithstanding the preceding sentence,
the Committee may reduce or eliminate the number of Shares subject to a
Performance-Based Award or the number of shares of Common Stock vested upon the
attainment of such performance goal.

9. OPTIONS GRANTED TO ELIGIBLE NON-EMPLOYEES

     Subject to the express provisions of this Plan, the Committee shall have
the authority to grant Non-Qualified Stock Options (and not Incentive Stock
Options) to Eligible Non-Employees. The terms and conditions of the
Non-Qualified Stock Options granted under this Section 9 shall be determined
from time to time by the Committee; provided, however, that the Non-Qualified
Stock Options granted under this Section 9 shall be subject to all terms and
provisions of the Plan (other than Section 6, 7, or 8 (except as otherwise
provided in an Option Agreement) hereof), including the following:

     a. Option Exercise Price. Subject to Section 4, the Committee shall
establish the exercise price of a Non-Qualified Stock Option at the time the
Non-Qualified Stock Option is granted at such amount as the Committee shall
determine in its sole discretion. The exercise

9



--------------------------------------------------------------------------------



 



price of a Non-Qualified Stock Option shall be subject to adjustment in
accordance with the provisions of Section 11 of the Plan.

     b. Option Term. Each Option Agreement shall specify the period during which
the Non-Qualified Stock Option may be exercised and shall provide that the
Non-Qualified Stock Option shall expire at the end of such period. No
Non-Qualified Stock Option by its terms shall be exercisable after the
expiration of ten years after the date of grant of the Non-Qualified Stock
Option.

     c. Payment. The exercise price per Share subject to a Non-Qualified Stock
Option shall be payable at the time of such exercise. Such exercise price shall
be payable in cash or by any other means acceptable to the Committee, including
delivery to the Company of Shares previously acquired by the Eligible
Non-Employee or by the delivery or withholding of Shares pursuant to a procedure
created pursuant to Section 5(a)(iii), (iv) or (v) of the Plan. If Shares are
delivered to or withheld by the Company in payment of the Non-Qualified Stock
Option exercise price, such Shares shall be valued at the Fair Market Value of
the Shares on the day preceding the date of the exercise of the Non-Qualified
Stock Option.

     d. Exercisability of Stock Option. Subject to Section 10 hereof, each
Non-Qualified Stock Option shall become exercisable in one or more installments,
as the Committee may determine at the time of the grant.

     e. Death. If the retention by the Company or any Related Entity of the
services of any Eligible Non-Employee terminates because of his death, the
estate of such Eligible Non-Employee, or a Person who acquired the right to
exercise a Non-Qualified Stock Option by bequest or inheritance or by reason of
the death of the Eligible Non-Employee, shall have the right to exercise such
Option in accordance with the terms of the Option Agreement to the extent such
Option was vested as of the date the Eligible Non-Employee’s services terminated
because of his death, at any time and from time to time before the earlier to
occur of the following (1) the expiration of 365 days after the date of the
Eligible Non-Employee’s death, or (2) the expiration date of the Option, unless
a longer or shorter period is expressly provided in such Option Agreement or
established by the Committee pursuant to Section 10 (but in no event after the
expiration date of the Option).

     f. Disability. If the retention by the Company or any Related Entity of the
services of any Eligible Non-Employee terminates because of his disability, as
determined by the Committee in its sole discretion, such Eligible Non-Employee
or his legal representative shall have the right to exercise a Non-Qualified
Stock Option in accordance with the terms of the Option Agreement to the extent
the Non-Qualified Stock Option was vested as of the date the Eligible
Non-Employee’s service with the Company or a Related Entity terminated because
of his disability, at any time and from time to time within the earlier to occur
of the following (1) the expiration of 365 days after the date of the Eligible
Non-Employee’s services were terminated, or (2) the expiration date of the
Option, unless a longer or shorter period is expressly provided in such Option
Agreement or established by the Committee pursuant to Section 10 (but not after
the expiration of the Option).

10



--------------------------------------------------------------------------------



 



     g. Cause. If the retention by the Company or any Related Entity of the
services of any Eligible Non-Employee is terminated (i) for Cause, or (ii) as a
result of the removal of the Eligible Non-Employee from office as a director of
the Company or of any Related Entity for cause action of the stockholders of the
Company or such Related Entity in accordance with the by-laws of the Company or
such Related Entity, as applicable, and the corporate law of the jurisdiction of
incorporation of the Company or such Related Entity, then such Eligible
Non-Employee shall forfeit his rights under his Options except as to Shares
previously acquired through the exercise of the Option. The determination that
Cause for the termination of the Eligible Non-Employee’s services exists shall
be made by the Committee (unless otherwise provided in the Option Agreement or
as otherwise agreed to in writing by the Company and the Eligible Non-Employee).

     h. Other Termination of Relationship. If the retention by the Company or
any Related Entity of the services of any Eligible Non-Employee terminates for
any reason other than those specified in subsections (e), (f), or (g) above,
such Participant shall have the right to exercise his or its Non-Qualified Stock
Option, to the extent such Option was vested on the date of such termination, in
accordance with the terms of the Option Agreement within 60 days after the date
of such termination, unless a longer or shorter period is expressly provided in
such Option Agreement or established by the Committee pursuant to Section 10
(but not after the expiration date of the Option).

10. CHANGE OF CONTROL

If (i) a Change of Control shall occur, (ii) the Company shall enter into an
agreement providing for a Change of Control, or (iii) any member of the HMC
Group shall enter into an agreement providing for a Change of Control, then the
Committee may declare any or all Options outstanding under the Plan to be
exercisable in full, to the extent such Options were not previously exercisable,
at such time or times as the Committee shall determine, notwithstanding the
express provisions of any Option Agreement; similarly, the Committee may declare
that any restrictions applicable to any Stock Award shall completely lapse (to
the extent not then lapsed), at such time or times as the Committee shall
determine, notwithstanding the terms of any Stock Award Agreement. Each Option
accelerated by the Committee pursuant to the preceding sentence shall terminate,
notwithstanding any express provision thereof or any other provision of the
Plan, on such date (not later than the stated exercise date) as the Committee
shall determine.

11. ADJUSTMENT OF SHARES

Unless otherwise expressly provided in a particular Option Agreement or Stock
Award Agreement, in the event that, by reason of any merger, consolidation,
combination, liquidation, reorganization, recapitalization, stock dividend,
stock split, split-up, split-off, spin-off, combination of shares, exchange of
shares or other like change in capital structure of the Company (collectively, a
“Reorganization”), the Common Stock is substituted, combined, or changed into
any cash, property, or other securities, or the shares of Common Stock are
changed into a greater or lesser number of shares of Common Stock, the number
and/or kind of shares and/or interests subject to an Option or Stock Award and
the per share price or value thereof shall be appropriately adjusted by the
Committee to give appropriate effect to such Reorganization. Any fractional
shares or interests resulting from such adjustment shall be

11



--------------------------------------------------------------------------------



 



eliminated. Notwithstanding the foregoing, (i) each such adjustment with respect
to an Incentive Stock Option shall comply with the rules of Section 424(a) of
the Code, and (ii) in no event shall any adjustment be made which would render
any Incentive Stock Option granted hereunder other than an “incentive stock
option” for purposes of Section 422 of the Code.

In the event the Company is not the surviving entity of a Reorganization and,
following such Reorganization, any Participant holding Options or Stock Awards
issued pursuant to this Plan which have not been exercised, cancelled, or
terminated in connection therewith, the Company shall cause such Options and
Stock Awards to be assumed (or cancelled and replacement Options and Stock
Awards issued) by the surviving entity or a Related Entity.

12. ASSIGNMENT OR TRANSFER

Except as otherwise expressly provided in the Option Agreement for a
Non-Qualified Stock Option, no Option granted under the Plan or any rights or
interests therein shall be assignable or transferable by a Participant except by
will or the laws of descent and distribution, and during the lifetime of a
Participant, Options granted to him or her hereunder shall be exercisable only
by the Participant or, in the event that a legal representative has been
appointed in connection with the disability of a Participant, such legal
representative. The Committee may, on a case by case basis, permit a Participant
to transfer a Non-Qualified Stock Option, in whole or in part, during the
Participant’s lifetime to one or more members of the Participant’s immediate
family or to a trust established exclusively for one or more such family
members, and the extent of such permission shall be enumerated in the
Participant’s Option Agreement. The transferred portion of the Non-Qualified
Stock Option may be exercised only by the person or persons who acquire a
proprietary interest in the Non-Qualified Stock Option pursuant to the transfer.
The terms applicable to the transferred portion of the Non-Qualified Stock
Option shall be the same as those in effect for the Non-Qualified Stock Option
under the Participant’s Option Agreement immediately prior to the transfer. The
Committee may impose on any transferable Non-Qualified Stock Option such
limitations and conditions as the Committee deems appropriate in its sole
discretion. Any attempt to transfer an Option in violation of this Section 12
shall be null and void and shall be disregarded by the Company.

13. OTHER PROVISIONS

The grant of any Option or any Stock Award under the Plan may also be subject to
such other provisions (whether or not applicable to an Option granted or a Stock
Award made to any other Participant) as the Committee determines appropriate,
including provisions relating to compliance with federal and state securities
laws, or and provisions and conditions relating to a Participant’s employment or
retention which may be in addition to those specifically provided for under the
Plan.

14. WITHHOLDING TAXES

By acceptance of an Option or a Stock Award, a Participant shall be deemed to
(i) agree to reimburse the Company or Related Entity by which the Participant is
employed or retained for any federal, state, or local taxes or other amounts
required by any government to be withheld or otherwise deducted by such
corporation in respect of the Participant’s exercise of all or a portion

12



--------------------------------------------------------------------------------



 



of the Option or the grant of or lapse of any restrictions related to a Stock
Award; (ii) authorize the Company or any Related Entity by which the Participant
is employed or retained to withhold from any cash compensation paid to the
Participant or in the Participant’s behalf, an amount sufficient to discharge
any federal, state, and local taxes or other amounts imposed on the Company, or
the Related Entity by which the Participant is employed or retained, and which
otherwise has not been reimbursed by the Participant, in respect of the
Participant’s exercise of all or a portion of the Option or the grant of or
lapse of any restrictions related to a Stock Award; and (iii) agree that the
Company may, in its discretion, hold the stock certificate to which the
Participant is entitled upon exercise of the Option (or refuse to release from
escrow certificate related to any restricted Stock Award), until cash sufficient
to pay that liability has been accumulated, and may, in its discretion, effect
such withholding by retaining shares issuable upon the exercise of the Option
having a Fair Market Value on the date of exercise which is equal to the amount
to be withheld or in the case of a Stock Award, require the Participant to
return to the Company a number of shares of Common Stock sufficient to satisfy
the withholding requirement.

15. COSTS AND EXPENSES

The costs and expenses of administering the Plan shall be borne by the Company
and shall not be charged against any Option or Stock Award or to any Participant
receiving an Option or Stock Award         .

16. FUNDING OF PLAN

The Plan shall be unfunded. The Company shall not be required to make any
segregation of assets to assure the payment of any Option or Stock Award under
the Plan.

17. OTHER INCENTIVE PLANS

The adoption of the Plan does not preclude the adoption by appropriate means of
any other incentive plan for employees.

18. EFFECT ON TENURE

Nothing contained in the Plan or any Option Agreement or Stock Award Agreement
shall affect, or be construed as affecting, the terms of employment of any Key
Employee (or the terms of the relationship between the Company or any Related
Entity and any Eligible Non-Employee) except to the extent specifically provided
herein or therein. Nothing contained in the Plan or any Option Agreement or
Stock Award Agreement shall impose, or be construed as imposing, an obligation
on (i) the Company or any Related Entity to continue the employment of any Key
Employee (or retention of any Eligible Non-Employee), and (ii) any Key Employee
to remain in the employ (or any Eligible Non-Employee to remain in the service)
of the Company or any Related Entity.

19. NO FRACTIONAL SHARES

No fractional Shares shall be issued or delivered under the Plan or any Option
or Stock Award. The Committee shall have full discretion to determine whether
cash, other securities, or other

13



--------------------------------------------------------------------------------



 



property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be canceled or
terminated.

20. EXCHANGE PROGRAMS; REPRICINGS

     a. Exchange Programs. The Committee may, without stockholder approval,
cancel any outstanding Option and grant in exchange therefor a new Option or
Stock Award covering the same or a different number of shares of Common Stock
and having an exercise price per share lower than the then-current exercise
price per share of the cancelled Option.

     b. Repricings. The Committee may, without stockholder approval, amend any
outstanding Option granted under the Plan to provide an exercise price per share
that is lower than the then-current exercise price per share of such outstanding
Option.

21. DEFINITIONS

In addition to the terms specifically defined elsewhere in the Plan, as used in
the Plan, the following terms shall have the respective meanings indicated:

     “Affiliate” shall mean, as to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. “Board of Directors” shall have the
meaning set forth in Section 2 hereof.

     “Cause”, with respect to any Key Employee, shall mean (unless another
definition is agreed to in writing by the Company and the Participant)
termination by action of the Board of Directors because of: (A) the
Participant’s conviction of, or plea of nolo contendere to, a felony or a crime
involving moral turpitude; (B) the Participant’s personal dishonesty,
incompetence, willful misconduct, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses) or breach
of fiduciary duty which involves personal profit; (C) the Participant’s
commission of material mismanagement in the conduct of his duties as assigned to
him by the Board of Directors or the Participant’s supervising officer or
officers of the Company; (D) the Participant’s willful failure to execute or
comply with the policies of the Company or his stated duties as established by
the Board of Directors or the Participant’s supervising officer or officers of
the Company, or the Participant’s intentional failure to perform the
Participant’s stated duties; or (E) substance abuse or addiction on the part of
the Participant. “Cause”, with respect to any Eligible Non-Employee, shall mean
(unless another definition is agreed to in writing by the Company and the
Participant) termination by action of the Board of Directors because of: (A) the
Participant’s conviction of, or plea of nolo contendere to, a felony or a crime
involving moral turpitude; (B) the Participant’s personal dishonesty,
incompetence, willful misconduct, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses) or breach
of fiduciary duty which involves personal profit; (C) the Participant’s
commission of material mismanagement in providing services to the Company or any
Related Entity; (D) the Participant’s willful failure to comply with the
policies of the Company in providing services to the Company or any Related
Entity, or the Participant’s intentional failure to perform the services for
which the Participant has been engaged; (E) substance abuse or addiction on the
part of the Participant; or (F) the Participant’s willfully making any material
misrepresentation or willfully

14



--------------------------------------------------------------------------------



 



omitting to disclose any material fact to the board of directors of the Company
or any Related Entity with respect to the business of the Company or any Related
Entity.

     “Change of Control” shall mean the first to occur of the following events:
(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act other than one or more members of the HMC Group, (ii) a
majority of the Board of Directors of the Company shall consist of Persons who
are not Continuing Directors; or (iii) the acquisition by any Person or Group
(other than one or more members of the HMC Group) of the power, directly or
indirectly, to vote or direct the voting of securities having more than 50% of
the ordinary voting power for the election of directors of the Company.

     “Code” shall have the meaning set forth in Section 1 hereof.

     “Committee” shall have the meaning set forth in Section 2 hereof.

     “Common Stock” shall have the meaning set forth in Section 3 hereof.

     “Company” shall have the meaning set forth in Section 1 hereof.

     “Continuing Director” shall mean, as of the date of determination, any
Person who (i) was a member of the Board of Directors of the Company on the date
of adoption of this Plan, (ii) was nominated for election or elected to the
Board of Directors of the Company with the affirmative vote of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election, or (iii) is a member of the HMC Group.

     “Disability” shall mean permanent disability as defined under the
appropriate provisions of the applicable long-term disability plan maintained
for the benefit of employees of the Company or any Related Entity who are
regularly employed on a salaried basis unless another meaning shall be agreed to
in writing by the Committee and the Participant; provided, however, that in the
case of an Incentive Stock Option “disability” shall have the meaning specified
in Section 22(e)(3) of the Code.

     “Eligible Non-Employee” shall have the meaning set forth in Section 4
hereof.

     “Exchange Act” shall have the meaning set forth in Section 2 hereof. “Fair
Market Value” shall, as it relates to the Common Stock, mean the average of the
high and low prices of such Common Stock as reported on the principal national
securities exchange on which the shares of Common Stock are then listed on the
date specified herein, or if there were no sales on such date, on the next
preceding day on which there were sales, or if such Common Stock is not listed
on a national securities exchange, the last reported bid price in the
over-the-counter market, or if such shares are not traded in the
over-the-counter market, the per share cash price for which all of the
outstanding Common Stock could be sold to a willing purchaser in an arms length
transaction (without regard to minority discount, absence of liquidity, or
transfer restrictions imposed by any applicable law or agreement) at the date of
the event giving rise to a need for a determination. Except as may be otherwise
expressly provided in a particular Option, Fair Market Value shall be determined
in good faith by the Committee.

15



--------------------------------------------------------------------------------



 



     “HMC Group” shall mean Hicks, Muse, Tate & Furst Incorporated, its
Affiliates and their respective employees, officers, and directors (and members
of their respective families and trusts for the primary benefit of such family
members).

     “Incentive Stock Options” shall have the meaning set forth in Section 6
hereof.

     The term “including” when used herein shall mean “including, but not
limited to”.“Key Employee” shall have the meaning set forth in Section 4 hereof.

     “Non-Qualified Stock Options” shall have the meaning set forth in Section 6
hereof.

     “Option Agreement” shall mean the written agreement or other written
instrument(s) evidencing the grant of an Option.

     “Options” shall have the meaning set forth in Section 1 hereof.

     “Participant” shall mean a Person who has received an Option or a Stock
Award under the Plan.

     “Performance-Based Award” shall have the meaning set forth in Section 8
hereof.

     “Person” shall have the meaning set forth in Section 4 hereof.

     “Plan” shall have the meaning set forth in Section 1 hereof.

     “Related Entities” shall have the meaning set forth in Section 1 hereof.

     “Reorganization” shall have the meaning set forth in Section 11 hereof.

     “Rule 16b-3” shall have the meaning set forth in Section 2 hereof.

     “Stock Award” shall have the meaning set forth in Section 1 hereof.

     “Stock Award Agreement” shall mean the written agreement or other written
instrument(s) evidencing a Stock Award.

     “Subsidiary” shall mean, with respect to any Person, any other Person of
which such first Person owns or has the power to vote, directly or indirectly,
securities representing a majority of the votes ordinarily entitled to be cast
for the election of directors or other governing Persons.

22. AMENDMENT OF PLAN

The Board of Directors shall have the right to amend, modify, suspend or
terminate the Plan at any time; provided that, an amendment that would:
(i) disqualify any Incentive Stock Options granted under the Plan; (ii) increase
the aggregate number of Shares reserved for issuance pursuant to the exercise of
Options; (iii) increase the annual per-Participant limit set forth in Section
3(a) hereof; or (v) modify the requirements as to eligibility for participation
in the Plan shall not become effective without the approval of a majority of the
stockholders of the Company. Notwithstanding the preceding sentence, the Board
of Directors shall be authorized to

16



--------------------------------------------------------------------------------



 



amend the Plan and the Options granted thereunder (i) to the extent necessary to
cause Incentive Stock Options to satisfy the requirements applicable to
“incentive stock options” under Section 422 of the Code, (ii) to comply with
Rule 16b-3 (or any successor rule) under the Exchange Act (or any successor law)
and the regulations (including any temporary regulations) promulgated
thereunder, (iii) to cause the Options or Stock Awards intended to be
Performance-Based Awards to qualify as “performance-based compensation” within
the meaning of Section 162(m)(4)(C) of the Code. No amendment, modification,
suspension or termination of the Plan shall cause, without the consent of the
holder, any previously-granted Options or Stock Awards to be forfeited or
altered in a way that materially and adversely affects the holder thereof or his
rights or benefits under such Option or Stock Award.

23. GOVERNING LAW

The validity and construction of the Plan and any agreement evidencing the grant
of an Option or Stock Award thereunder shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rules or principles
that might otherwise refer construction or interpretation of any provision of
the Plan or any such agreement to the substantive law of another jurisdiction,
except to the extent superseded by any applicable federal law.

24. EFFECTIVE DATE

The 2002 Stock Plan (the “Original Plan”) was effective as of May 1, 2002. The
Plan shall be effective as of May 4, 2005, and shall be void ab initio if not
approved by the stockholders of the Company within twelve months thereafter and
the terms of the Original Plan shall remain in full force effect.

Amended and Restated 2002 Stock Plan,
approved by the Board of Directors on March 16, 2005
and by the stockholders on [May 4, 2005.]

17